DETAILED ACTION

Status of the Application
	In response filed on October 8, 2021, the Applicant amended claims 1, 13, 24, and 28; and cancelled claims 21 and 25.  Claims 1, 3-6, 13-18, 22-24, and 26-28 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1, 3-6, 13-18, 22-24, and 26-28 under 35 U.S.C. 101 (b) have been fully considered and are persuasive. Applicant’s disclosure discusses the technical problem of being able to deliver accurate estimated domain valuations to online requestors within certain time constraints (e.g., service level agreements such as 50 ms or 100 ms), and that the sequence of operations (e.g., determining, storing, updating, storing in memory, retrieving without determining a new worth) comprise a technical solution to this technical problem. The rejections of claims 1, 3-6, 13-18, 22-24, and 26-28 under 35 U.S.C. 101 have been withdrawn.

	Applicant’s arguments, with respect to the rejection of amended claims 1 and 13 (as well as each of the dependent claims) under 35 U.S.C. 103 have been considered, but are not persuasive. 
Applicant argues that that “Bruce does not disclose "in response to a request for the domain name, retrieving the updated initial lifetime worth from the memory and providing the updated initial lifetime worth to the requestor or to a different requestor without determining a new initial lifetime worth for the domain name" as recited in claim 1 and similarly recited in claim 13.  Bruce discloses a facility for automatically determining a current value for a home  sensitive to nearby value-affecting geographic features.” However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Minardos clearly discloses iteratively determining initial lifetime worth of domain names using a computer model. However, Minardos does not teach caching this value for retrieval during subsequent requests. The Examiner could take Official Notice that caching pre-computed values so that they are available for subsequent retrieval was well known to a PHOSITA at the effective filing date of the claimed invention, and that the benefits of doing so (e.g., enables more rapid retrieval and less computational demand when a subsequent request for this value is received) were also well known to a PHOSITA at the effective filing date of the claimed invention. However, in an effort to expedite prosecution, a secondary reference was relied on to disclose storing a value (e.g., an updated value) in memory, and providing this stored value to a requestor without determining a new value at the time of the request (i.e., caching computed values and responding to subsequent requests using the cached value). This is what Bruce discloses. As discussed below, it would have been obvious to a PHOSITA to modify Minardos with Bruce’s technique. As such, Bruce is not relied on to teach retrieving an updated initial lifetime worth value from memory. It is the combination of references render this limitation obvious.
Applicant further argues that “Bruce does not suggest it is advantageous to include retrieving the updated initial lifetime worth from the memory without determining a new initial lifetime worth. Instead, Bruce at col. 3, lines 58-67 suggests the exact opposite in that Bruce indicates that attributing the most recent sales price of a homes as its value "has the disadvantage that the houses current value can quickly diverge from its sales price." Thus, Bruce suggests calculating a new value of the home when a valuation request is received since the houses current value can quickly diverge from its sales price.” Examiner respectfully disagrees with this interpretation of this passage . This passage states that attributing the most recent sale price of a home as its value is foolish because a house’s current value can quickly diverge from its sale price (e.g., because markets may change). Bruce also discredits other valuation techniques (e.g., basis the valuation on a sole appraisers valuation), and argues that the inventor’s method of basing the home valuation on many different complex factors can increase the accuracy of the valuation. This passage does not suggest that computing a new valuation daily, storing this value, and retrieving this stored value responsive to subsequent requests for the value 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1, 3-5, 13-17, 22-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Minardos et al. (U.S. PG Pub No. 2017/0186061, June 29, 2017 - hereinafter "Minardos”) in view of Bruce et al. (U.S. Patent No. 10,984,489, April 20, 2021 - hereinafter "Bruce”)

With respect to claims 1 and 13, Minardos teaches a method of determining an initial value for a domain name and a computer system comprising;
one or more electronic processors; (Fig 8, [0067])
a non-transitory computer readable medium storing instructions that when executed by the one or more electronic processors executes a method of determining an initial value for a domain name, (Fig 8, [0067])
obtaining, over a communication network, a domain name from requestor; ([0018] “domain name check and pricing”, [0045] “when the domain names are requested…”, [0053] “process is initiated when…receives a buyer request for a desired domain name…”)
obtaining, over the communication network, one or more inputs from one or more domain name data sources; ([0018] “coalesces domain name information from one or more registries, registrars…”, [0003])
wherein the one or more inputs comprise data related to comparable historical domain names ([0030] “based on availability of domain names of similar character length…based on availability of domain names with a particular word or character sequence” – measure of availability of registered similar domain names is “data related to comparable historical domain names”, [0044] ) 
data from a linguistic model analysis, ([0023]-[0025] & [0046] data from a linguistic model analysis such as length of name and names having dictionary definitions)
data from a linguistic frequency list, ([0023] & [0027]-[0029] & [0041]-[0042] & [0046] & [0062] data from a linguistic frequency list such as frequency at which the words of the domain occur and/or occur together in various corpus)
data related to a second-level domain to top-level domain relationship analysis, or a combination thereof; ([0036]-[0038] “compute the significance of compound worded domain names…combined meaning or significance”, [0043] & [0047] & [0062]-[0063])
applying the one or more inputs and the domain name to an initial lifetime worth computer model, wherein the initial lifetime worth computer model comprises one or more attributes ([0016] “sets pricing for domain names according to…pricing is determined by one or more computers algorithmically”, [0031], “dynamically prices domain names according to the various significance value adjustments and scaling…significance values are stored”, [0045])
determining, based on the initial lifetime worth computer model, an initial lifetime worth for the domain name; ([0016] “sets pricing for domain names according to…pricing is determined by one or more computers algorithmically”, [0031], “dynamically prices domain names according to the various significance value adjustments and scaling…significance values are stored”, [0045] “dynamically prices the domain names based on the adjusted and scaled significance values when the domain names are requested…”, [0053])
wherein the initial lifetime worth computer model is configured to apply individual weighting to the one or more attributes to determine the initial lifetime worth for the domain name ([0030] “scales the derived significance value…applying a multiplier to the significance value”, [0024]-[0031], “adjusting…adjusting….dynamically prices domain names according to the various significance value adjustments and scaling…significance values are stored”, [0045] “prices the domain names based on the adjusted and scaled significance values…”)
storing the initial lifetime worth for the domain name in a memory ([0048] “presents a customized list of dynamically priced domain names to a potential buyer through an online interface” - storing data (e.g., a value that was just output by a model) so that it may be displayed on a user interface is an inherent step that is required for the display function to be performed. As such, Minardors discloses storing the storing the initial lifetime worth for the domain name in a memory (e.g., at least temporarily so that it may be displayed))
providing the initial lifetime worth for the domain name to the requestor ([0045] “dynamically prices…when the domain names are requested and presented to a potential buyer”, [0048] “presents a customized list of dynamically priced domain names to a potential buyer through an online interface”, [0002] “domain name check and pricing…obtain availability and pricing of domain names”, [0032] & [0053])
updating, based on a change to the one or more inputs, the initial lifetime worth for the domain name ([0031] & [0045] & [0053] system periodically determines (e.g., responsive to a new/subsequent request from a requestor) a new/updated lifetime worth value based on current (e.g. new/changed) inputs– therefore Monardos discloses determining an update (i.e., new value) for the initial (i.e., previously computed) lifetime worth value)
storing the updated initial lifetime worth in the memory (([0048] “presents a customized list of dynamically priced domain names to a potential buyer through an online interface” & [0021] “dynamically presents the…as well as the dynamic pricing” - storing data (e.g., a value that was just output by a model) in memory (e.g., RAM) and retrieval of this data from memory are inherent steps that are required for the display function of the “updated” value to be performed. As such, Minardors discloses storing the storing all computed lifetime worth values (e.g., the initial and/or subsequent “updated” values) for the domain name in a memory (e.g., at least temporarily so that it may be displayed))
retrieving the updated initial lifetime worth from the memory and providing the updated initial lifetime worth to the requestor (([0048] “presents a customized list of dynamic ally priced domain names to a potential buyer through an online interface” & [0021] “dynamically presents the...as well as the dynamic pricing” -storing data (e.g., a value that was just output by a model) in memory (e.g., RAM) and retrieval of this data from memory are inherent steps that are required for the display function of the “updated” value to be performed. As such, Minardors discloses retrieving the updated initial lifetime worth from the memory (e.g., where it was stored at least temporarily) and providing the updated initial lifetime worth to the requestor or to a different requestor)
Minardos does not appear to disclose,
in response to a request for the domain name, retrieving the updated initial lifetime worth from the memory and providing the updated initial lifetime worth to the  or to a different requestor without determining a new initial lifetime worth for the domain name
However, Bruce discloses a method and system for determining/estimating worth values for assets using one or more computer models and various inputs, and a web-based user-facing interface used to obtain requests for worth values and presentation of the estimated worth values (abstract). Bruce further discloses updating an worth value based on a change to the one or more inputs (10:7-16 “these steps may be performed periodically…such as daily…recent sales”, 23:10-32 “smoothed valuations that are generated by blending the raw evaluations generated by the current iteration of the model with earlier values”). Bruce further discloses storing the updated worth in the memory (9:14-31 “the facility stores the overall valuation for the home…this stored valuation to be the basis for displaying the valuation, such as in a web page containing information about the home”). In other words, Bruce discloses periodically (e.g., daily or on some other scheduled basis) calculating an updated worth value based on any new/changed input values and storing the worth value in memory (e.g., for retrieval and presentation responsive to any subsequent requests).  Bruce further discloses
in response to a request for the domain name, retrieving the updated initial lifetime worth from the memory and providing the updated initial lifetime worth to the requestor or to a different requestor without determining a new initial lifetime worth (9:14-31 “the facility stores the overall valuation for the home…this stored valuation to be the basis for displaying the valuation, such as in a web page containing information about the home”, 22:60-67 & 23:1-25 “a valuation generated by the facility may be presented…displays a valuation…enabling prospective buyers…the gauge their interest…”, Fig 38 shows a search bar and “map & search” tab where the system will retrieve and provide a worth value (e.g., updated worth value that was determined that day) responsive to a request for the asset – therefore Bruce discloses periodically (e.g., daily or on some other scheduled basis) calculating an updated worth value based on any new/changed input values and storing the worth value in memory and retrieving this updated value for presentation responsive to a subsequent request for a worth value for a searched-for asset)
Bruce suggests it is advantageous to include in response to a request for the domain name, retrieving the updated initial lifetime worth from the memory and providing the updated initial  or to a different requestor without determining a new initial lifetime worth for the domain name, because doing so can enable accurate valuations for assets and can enable complex valuation determinations without having to repeat the calculations every time a value is request (3:58-67, 9:14-31, 22:60-67 & 23:1-25)
One of ordinary skill in the art would have recognized that applying the known technique of Bruce to the invention of Minardos would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bruce to the teaching of Minardos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate value caching strategies (i.e., calculating an updated valuation using a mode, storing the valuing in memory, and retrieving the updated valuation from the memory and providing the updated initial lifetime worth to a requestor or to a different requestor in response to a request for the valuation and without determining a new updated valuation . Further, applying this known technique to Minardos would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow enable complex valuation determinations without having to repeat the calculations every time a value is request which may reduce response time and computational demand.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system of Minardos to include in response to obtaining a request for the value, retrieving the updated initial worth from the memory and providing the updated initial worth to the requestor or to a different requestor without determining a new updated initial worth value, as taught by Bruce. As in Bruce, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Minardos to include in response to obtaining a request for the asset, retrieving the updated initial worth from the memory and providing the updated initial worth to the requestor or to a different requestor without determining a new updated initial worth value. Furthermore, as in Bruce, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable accurate valuations for assets, and can enable complex valuation determinations without having to repeat the calculations every time a value is request, as is needed in Minardos.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not in response to obtaining a request for the value and without determining a new initial worth, of Bruce for the determination of the updated value responsive to a request for the value of Minardos. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

	Examiner notes that prior art reference Webby (cited at the end of this action) also disclose periodically updating calculated values (e.g., package costs) and caching these values so that they may be retrieved and provided to a requester in real-time without significant delay.

	
With respect to claim 14, Minardos teaches the method of claim 1, and the system of claim 13 ;
further comprising determining that the domain name is not currently registered ([0050] “in order to find an available domain name”, [0053] “buyer request for a desired domain name…recomputes for available domain names…” – the system therefore determines whether the requested domain name (e.g., in addition to other similar/variants of this name) is currently registered/available to identify those names that are available, [0002] “domain name check and pricing…obtain availability and pricing of domain names” )


With respect to claims 3 and 15, Minardos teaches the method of claim 2, and the system of claim 14 ;
further comprising providing an offer to register the domain name ([0003] “from the interface, the buyer can select and purchase a particular domain name…in response, the process registers the particular domain name to the buyer”, [0048] & [0050] & [0053])


With respect to claims 4 and 16, Minardos teaches the method of claim 1, and the system of claim 13;
wherein the one or more domain name data sources comprise a DNS server, a DNS registrar, and an existing domain name database ([0018] “coalesces domain name information from one or more registries, registrars…” therefore the at least one or more data sources comprises a DNS registrar (which is also a DNS server) and an existing names database, [0060])


With respect to claims 5 and 17, Minardos teaches the method of claim 1, and the system of claim 13 ;
further comprising applying a weighting factor to a numerical representation of each of the domain name data sources ([0030]-[0031] “scaling can involve applying a multiplier to the significance value…prices according to the various significance value adjustments and scaling” – a multiplier is a weighting factor that is applied to a significance value (i.e., numerical representation of each of the data sources, [0045] “the adjusted and scaled significance values”)


With respect to claims 22  and 26, Minardos and Bruce teach the method of claim 1 and the system of claim 13. Minardos does not appear to disclose,
updating the initial lifetime worth for the domain name on a scheduled basis
However, Bruce discloses
updating the initial lifetime worth for the domain name on a scheduled basis (10:7-16 “these steps may be performed periodically…such as daily…recent sales”, 23:10-32 “smoothed valuations that are generated by blending the raw evaluations generated by the current iteration of the model with earlier values”)
Bruce suggests it is advantageous to include updating the initial lifetime worth for the domain name on a scheduled basis, because doing so can enable accurate valuations for assets (3:58-67 & 10:7-16 & 23:10-32).

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system of Minardos to include updating the initial lifetime worth for the domain name on a scheduled basis, as taught by Bruce. As in Bruce, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Minardos to include updating the initial lifetime worth for the domain name on a scheduled basis. Furthermore, as in Bruce, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable accurate valuations for assets, as is needed in Minardos.


With respect to claims 23  and 27, Minardos and Bruce teach the method of claim 1 and the system of claim 13. Minardos does not appear to disclose,
updating the initial lifetime worth for the domain name periodically
However, Bruce discloses
updating the initial lifetime worth for the domain name periodically (10:7-16 “these steps may be performed periodically…such as daily…recent sales”, 23:10-32 “smoothed valuations that are generated by blending the raw evaluations generated by the current iteration of the model with earlier values”)
Bruce suggests it is advantageous to include updating the initial lifetime worth for the domain name periodically, because doing so can enable accurate valuations for assets (3:58-67 & 10:7-16 & 23:10-32).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of periodic updating of the valuation periodically of Bruce for the determination of the updated 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system of Minardos to include updating the initial lifetime worth for the domain name periodically, as taught by Bruce. As in Bruce, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Minardos to include updating the initial lifetime worth for the domain name periodically. Furthermore, as in Bruce, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable accurate valuations for assets, as is needed in Minardos.


With respect to claims 24  and 28, Minardos and Bruce teach the method of claim 1 and the system of claim 13. Minardos teaches a method of determining an initial value for a domain name and a computer system comprising;
calculating an initial lifetime worth for a plurality of domain names  ([0016] “sets pricing for domain names”, [0031], “dynamically prices domain names according to the various significance value adjustments and scaling…significance values are stored”, [0045] “dynamically prices the domain names”, [0053])
Minardos does not appear to disclose,
pre-calculating the valuations
However, Bruce discloses
pre-calculating the valuations (9:14-31 “the facility stores the overall valuation for the home…this stored valuation to be the basis for displaying the valuation, such as in a web page containing information about the home”, 22:60-67 & 23:1-25 “a valuation generated by the facility may be presented…displays a valuation…enabling prospective buyers…the gauge their interest…”, Fig 38 shows a search bar and “map & search” tab where the system will retrieve and provide a worth value (e.g., updated worth value that was determined that day) responsive to a request for the asset – therefore Bruce discloses periodically (e.g., daily or on some other scheduled basis) calculating an updated worth value based on any new/changed input values and storing the worth value in memory and retrieving this updated value for presentation responsive to a subsequent request for a worth value for a searched-for asset)
Bruce suggests it is advantageous to include pre-calculating the valuations, because doing so can enable accurate valuations for assets and can enable complex valuation determinations without having to repeat the calculations every time a value is request (3:58-67, 9:14-31, 22:60-67 & 23:1-25)
One of ordinary skill in the art would have recognized that applying the known technique of Bruce to the invention of Minardos would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bruce to the teaching of Minardos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate value caching strategies (i.e., pre-calculating the valuations, storing the valuations in memory, and retrieving the updated valuation from the memory and providing the updated initial lifetime worth to a requestor or to a different requestor in response to a request for the valuation and without determining a new updated valuation . Further, applying this known technique to Minardos would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow enable complex valuation determinations without having to repeat the calculations every time a value is request which may reduce response time and computational demand.
	Furthermore, as in Bruce, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Minardos to include pre-calculating the valuations. Furthermore, as in Bruce, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable accurate valuations for assets, and can enable complex valuation determinations without having to repeat the calculations every time a value is request, as is needed in Minardos.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of pre-calculating the valuations, of Bruce for the determination of the updated value responsive to a request for the value of Minardos. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Minardos in view of  Bruce, as applied to claims 1 and 13 above, and further in view of “Evaluation and Economic Valorization of Websites Using the Technical Evaluation and Economic Valorization Methodology” (Published at the SAI Computing Conference on July 13-15 2016 and written by Julio Bernabe Cordero - hereinafter "ETVE”)

With respect to claims 6 and 18, Minardos and Bruce teach the method of claim 1, and the system of claim 13. Minardoes does not appear to disclose,
wherein the initial lifetime worth is determined by:

    PNG
    media_image1.png
    233
    570
    media_image1.png
    Greyscale

However, ETVE disclsoes
wherein the initial lifetime worth is determined by:

    PNG
    media_image1.png
    233
    570
    media_image1.png
    Greyscale

(See pages 727 and 729 - the “domain module” of the ETVE model determines a valuation of a domain name as a sum of the value of all of its measured components (attributes based on the one or more inputs) wherein the value of all of its measured components is determined by multiplying a weight factor by a numerical representation of that component – see table IV for the measured components used by the domain module to determine a valuation of a domain name).
ETVE suggests it is advantageous to include wherein the initial lifetime worth is determined by the claimed algorithm because doing so can establish a formal definition for the components, can get repeatable results, and can generally provide an effective, efficient, and objective methodology for determining an initial lifetime worth of a domain name.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Minardos in 




Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Johnson (U.S. PG Pub No. 2010/0058210, March 4, 2010) teaches caching domain name valuations ([0283]).

Webby et al. (U.S. PG Pub No. 2008/0262878 October 23, 2008) discloses periodically updating calculated values (e.g., package costs) and caching these values so that they may be retrieved and provided to a requester in real-time without significant delay.
	
Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621